Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 42, there is a double recitation of the “tendon guard”.  In claim 42, applicant defines the given part as the tendon guard but claim 37 already has recited the “given part”.  Claim 42 should just clarify that the given part is a tendon guard.
In claim 43, it depends from itself and therefore is incomplete and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 37-45,47-50 and 52-57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0204971 (Fauver).
Regarding claims 37-45, Fauver teaches a skate, comprising: 
- a skate boot (2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25); and
- a blade holder (9) located underneath the skate boot; wherein: a given part of the skate boot has a flexibility while the user skates (upper portions 6,8 including cutout 10 and ankle opening 13); and the skate boot comprises: a flexibility-adjusting element that is configured to adjust the flexibility of the given part of the skate boot and that is independent from the lace (adjustable pistons 12,140 which adjustable control the flexion of the boot; e.g. see 0012,0029,0032 and 0038).  
Regarding claims 38-40, as noted above the pistons (12) are inserted into the given part which is a recess (cutout 10 and ankle opening 13) to adjust flexibility of the skate.
Regarding claim 41, see blade 11.
Regarding claim 42, the boot has a lower part or shell (8) which has an upper portion or guard (6) which naturally lies over the tendons of the foot when worn and therefore are a tendon guard as claimed.
Regarding claim 43, the flexibility-adjusting element (pistons) comprises an insert (pistons are exchangeable and therefore are inserts) for insertion into the tendon guard (the boot upper covers the foot of the wearer which naturally has tendons which are covered).

Regarding claim 45, the given part (shoe body upper with recess/opening 10,13) is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claim 47-50 and 52-56, Fauver teaches a skate, comprising: - a skate boot (2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25); and - a blade holder (9) located underneath the skate boot; wherein: a given part of the skate boot has a flexibility while the user skates (upper portions 6,8 including cutout 10 and ankle opening 13); and the skate boot comprises: a flexibility-adjusting element that is manipulable by a user to adjust the flexibility of the given part of the skate boot and that is spaced from the lace (adjustable pistons 12,140 which adjustable control the flexion of the boot; e.g. see 0012,0029,0032 and 0038).
Regarding claims 48-50 and 53, the skate boot comprises a shell (lower portion 6) and a tendon guard (upper portion 8) connected to the shell and the given part is the tendon guard, wherein the flexibility-adjusting element comprises an insert (pistons 12) for insertion into the tendon guard.  The body includes a recess wherein the insert is received and the lower portions and upper portions of the body extend over portions of the tendons of the wearer’s foot and therefore inherently are tendon guards.  

Regarding claim 54, the given part (shoe body upper with recess/opening 10,13) is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claim 55, the given part (shoe body upper with recess/opening 10,13) is configured (cutout/opening in body) to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (pistons).  
Regarding claim 56, see blade 11.
Regarding claims 57, Fauver teaches a skate, comprising: 
- a skate boot (2) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (25); and
- a blade holder (9) located underneath the skate boot; wherein: a given part of the skate boot has a flexibility while the user skates (upper portions 6,8 including cutout 10 and ankle opening 13); and the skate boot comprises: a flexibility-adjusting element spaced from the lace and configured to adjust the flexibility of the given part of the skate boot (adjustable pistons 12,140 which adjustably control the flexion of the boot; e.g. see 0012,0029,0032 and 0038; and are spaced from the laces as shown in figure 1).  
Claim(s) 37-43,45 and 57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5498033 (Hoshizaki).
Regarding claims 37-43 and 45, Hoshizaki teaches a skate, comprising: 
- a skate boot for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (laces shown in dashed lines across the instep); and
- a blade holder for a blade (see figure 1) located underneath the skate boot; wherein: a given part of the skate boot has a flexibility while the user skates (upper body of the boot includes a recess/cutout out (5) which has or doesn’t have a flex insert 9); and the skate boot comprises: a flexibility-adjusting element which includes an insert (9) that is configured to adjust the flexibility of the given part of the skate boot and that is independent from the lace.
Regarding claims 38-40, as noted above the flex insert (9) are inserted into the given part which is a recess (cutout 5) to adjust flexibility of the skate.
Regarding claim 42, the boot has a lower part or shell which has an upper portion or guard which naturally lies over the tendons of the foot when worn and therefore are a tendon guard as claimed.
Regarding claim 43, the flexibility-adjusting element (9) comprises an insert (9) for insertion into the tendon guard (the boot upper covers the foot of the wearer which naturally has tendons which are covered).
Regarding claim 45, the given part (cutout/opening in body) is configured to have a flexibility that is dependent on at least one dimension, shape, density, thickness or hardness value of the flexibility-adjusting element (flex insert 9).  

- a skate boot (see figure 1) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (see dashed lines extending over the instep of the skate); and
- a blade holder (see figure 1 holding the blade) located underneath the skate boot; wherein: a given part of the skate boot has a flexibility while the user skates (upper portions including cutout 5); and the skate boot comprises: a flexibility-adjusting element (flex insert 9) spaced from the lace and configured to adjust the flexibility of the given part of the skate boot.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5832635 (Finney).
Regarding claims 37-57, Finney teaches a skate (see col. 1, lines 12-15), comprising: 
- a skate boot (see figure 1 and col. 1, lines 12-15)) for receiving a foot of a user to skate, the skate boot being securable on the user's foot using a lace (the lace is not 
wherein: a given part of the skate boot (the lower and upper portions of the skate boot are permitted to flex via the flexible connecting member 10) includes a recess (the space occupied by the member 10) and has flexibility while the user skates; and the skate boot comprises: a flexibility element (flexible connecting member 10) that is configured to flex of the given part of the skate boot and that is spaced and independent from the lace (e.g. see col. 2, lines 21-33, 47-52, col. 4, lines 55-67, col. 5, lines 1-7).  
Finney doesn’t show the blade holder and blade but the examiner takes official notice that a skate boot includes a blade holder and a blade to enable skating on ice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skate as taught by Finney to include a blade holder and a blade.
Finney doesn’t clearly teach that the flexible element (10) is adjustable and moreover removably adjustable so as to be manipuable by a user to adjust the flexibility as further defined in claim 39,40,47,52 and 53.  Although, Finney does teach that the connecting member 10 may include different material hardness which may be used to vary the stiffness of the footwear including forward and rearward flexure; see col. 5, lines 1-7 and does teach that the flexible connecting member 10 is attached by “removable retaining caps 15”; col. 4, lines 50.
Nonetheless, Finney does teach an alternative embodiment of the invention wherein it teaches the flexible connecting member 220 can be removable within the recess (e.g. see col. 6, lines 1-3).

	Regarding claims 46 and 51, the selection of a suitable hardness for the flexible adjusting element or insert as taught above, would appear to constitute no more than an obvious design choice inasmuch as a number of different hardness would appear to be suitable depending on the individual wearer (size of wearer), and the activity for be used for.  Therefore, it is the examiner’s conclusion that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum hardness for the insert as taught above and thereby arrive with a hardness value in the range as claimed.   This view is buttressed by applicant's disclosure which does not reveal that the use of the hardness solves any particular problem and/or yields any unexpected results.  Therefore, it would be an obvious design choice to modify the insert as taught above with a hardness in the range as claimed.
Claims 46 and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either [Hoshizaki ‘033 or Fauver ‘971].
Both Hoshizaki and Fauver teach a skate boot as claimed (see the rejection above for details) except for the flexibility-adjusting element having a hardness value between 20 Shore A and 70 Shore D.  The selection of a suitable hardness for the element (insert), would appear to constitute no more than an obvious design choice inasmuch as a number of different hardness would appear to be suitable depending on .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,408,435 and 10,105,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific 
Terminal Disclaimer
The terminal disclaimers filed on 5/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos 9,408,435 and 10,105,585 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  Applicant need to file a Power of Attorney that gives power to the attorney which is signing the disclaimer, along with another copy of the terminal disclaimer or file a terminal disclaimer that is signed by the applicant (no new fee required).


Response to Arguments
Applicant’s arguments with respect to claim(s) 37-41have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection (other than Finney, but this reference is being applied in a different manner, as noted above and therefore the arguments are moot) of record for any teaching or matter specifically challenged in the argument.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556